Exhibit 10.1

SAIC EXECUTIVE SEVERANCE,

CHANGE IN CONTROL AND RETIREMENT POLICY

As of July 1, 2020 (the “Effective Date”)

Section 1. Introduction.

(a)    The purpose of this Executive Severance, Change in Control and Retirement
Policy (the “Policy”) is to specify the compensation and benefits payable in
connection with certain termination events for Eligible Officers of Science
Applications International Corporation (SAIC) and any of its subsidiaries (the
“Company”) who incur a separation from the Company as a result of an involuntary
termination (a Non-Change in Control Termination as defined below), a Change in
Control Termination (as defined below) or a Retirement (as defined below). An
“Eligible Officer” means all Section 16 Officers of the Company or any of its
subsidiaries, and any additional officers who have been expressly designated in
writing by the Human Resources and Compensation Committee (the “Committee”) as
eligible to participate in this Policy.

Section 2. Amendment Or Termination of the Policy.

The term of this Policy (the “Term”) will commence on the Effective Date, and
will continue in effect until December 31, 2021; provided that on December 31,
2021 and each anniversary of such date thereafter, the Term shall automatically
be extended for one additional year unless, not later than November 1 of such
year, the Company shall have given the Eligible Officers notice either of
amendments to this Policy or of the termination of the Policy or shall have
given any individual Eligible Officer notice that they are no longer eligible
for the Policy, in any case to be effective at the end of the then-current Term;
provided that in the event a Change in Control occurs during the Term, (i) the
Term will be extended to a date that is no earlier than 21 months after the
occurrence of such Change in Control and (ii) no amendment to the Policy that
would be adverse to the Eligible Officers shall become effective.

Section 3. Definitions.

For purposes of this Policy:

(i)    “Base Salary Amount” means (a) for purposes of a Non-Change in Control
Termination, the Eligible Officer’s annual base salary at the rate in effect on
the Termination Date, or (b) for purposes of a Change in Control Termination,
Base Salary Amount means (A) the greater of the Eligible Officer’s annual base
salary at the rate in effect on the Termination Date, or (B) at the highest rate
in effect at any time during the 90 day period prior to a Change in Control.
Base Salary Amount will also include all amounts of the Eligible Officer’s base
salary that are deferred under any qualified or non-qualified employee benefit
plan of the Company or any other agreement.

(ii)    “Bonus Amount” means (a) for purposes of a Change in Control
Termination, the annual target bonus established and payable to the Eligible
Officer pursuant to any annual bonus or incentive plan maintained by the Company
during the fiscal year in which the Termination Date occurs, or (b) for purposes
of a Non-Change in Control Termination or a Retirement, the average of the most
recent three actual annual cash bonuses (annualized with respect to any partial
year payment) paid to the Eligible Officer or, if the Eligible Officer has not
been employed by the Company for at least three annual bonus cycles, the average
of all of the actual annual cash bonuses paid to the Eligible Officer during
such shorter period of employment, or the target bonus if no annual cash bonus
has been paid. The Bonus Amount includes only the short-term incentive portion
of the annual bonus and does not include restricted stock awards, options or
other long-term incentive compensation awarded to the Eligible Officer.



--------------------------------------------------------------------------------

(iii)      “Cause” for the termination of the Eligible Officer’s employment with
the Company will be deemed to exist if (a) the Eligible Officer has been
convicted of, or entered a plea of no contest to, committing an act of fraud,
embezzlement, theft or other act constituting a felony (other than traffic
related offenses or as a result of vicarious liability), or (b) the Eligible
Officer willfully engages in illegal conduct or gross misconduct that is
significantly injurious to the Company, however, no act or failure to act on the
Eligible Officer’s part shall be considered “willful” unless done or omitted to
be done by the Eligible Officer not in good faith and without a reasonable
belief that the Eligible Officer’s action or omission was in the best interest
of the Company, or (c) failure to perform the Eligible Officer’s duties in a
reasonably satisfactory manner after the receipt of a notice from the Company
detailing such failure if the failure is incapable of cure, and if the failure
is capable of cure, upon the failure by the Eligible Officer to cure within 30
days of such notice.

(iv)    “Change in Control” shall mean a Fundamental Transaction as defined in
the Company’s Amended and Restated 2013 Equity Incentive Plan, as may be amended
from time to time, and in any successor plan.

(v)    “Change in Control Termination” means, within 90 days preceding or 21
months following a Change in Control, any termination of the Eligible Officer’s
employment with the Company (or its successor) (a) by the Company (or its
successor) for any reason other than Cause, Disability or the Eligible Officer’s
death, or (b) by the Eligible Officer for Good Reason.

(vi)    “Committee” means the Human Resources and Compensation Committee of the
SAIC Board of Directors.

(vii)    “Disability” means the status of disability determined conclusively by
the Company based upon certification of disability by the Social Security
Administration or upon such other proof as the Company may reasonably require.

(viii)    “Good Reason” means the occurrence of any of the events or conditions
described below, without the Eligible Officer’s prior written consent:

(A)     (i) any material adverse change in the Eligible Officer’s authority,
duties or responsibilities (including reporting responsibilities), or (ii) in
the case of an Eligible Officer who immediately prior to a Change in Control is
an executive officer of the Company, a significant portion of whose
responsibilities relate to the Company’s status as a public company, the failure
of such Eligible Officer following such Change in Control to continue to serve
as an executive officer of a public company, in each case except in connection
with the termination of the Eligible Officer’s employment for Cause, Disability,
as a result of the Eligible Officer’s death, or by the Eligible Officer other
than for Good Reason;

(B)    a material reduction in Eligible Officer’s base salary or target bonus or
any failure to pay the Eligible Officer any compensation to which the Eligible
Officer is entitled within 15 days after the date when due;

 

-2-



--------------------------------------------------------------------------------

(C)     the imposition of a requirement that the Eligible Officer be based
(i) at any place outside a 50-mile radius from the Eligible Officer’s principal
place of employment immediately prior to such change, or (ii) at any location
other than the Company’s corporate headquarters or, if applicable, the
headquarters of the business unit in which the Eligible Officer is employed,
except, in each case, for reasonably required travel on Company business which
is not materially greater in frequency or duration than prior to such change.

Notwithstanding anything to the contrary herein, no termination will be deemed
to be for Good Reason hereunder unless (i) the Eligible Officer provides written
notice to the Company identifying the applicable event or condition within 90
days of the occurrence of the event or the initial existence of the condition,
and (ii) the Company fails to remedy the event or condition within a period of
30 days following such notice. In the event the Company fails to remedy the
event or condition, the Eligible Officer will terminate employment within 30
days following the cure period.

(ix)    “Non-Change in Control Termination” means any termination (other than a
Change in Control Termination or a Retirement) of the Eligible Officer’s
employment with the Company (or its successor) by the Company (or its successor)
for any reason other than Cause, Disability or the Eligible Officer’s death.

(x)    “Retirement” or “Retire” means an Eligible Officer has provided the
Company with at least six months advanced written notice that the Eligible
Officer intends to terminate employment with the Company and agrees to sign a
two year non-compete agreement.

(xi)    “Section 16 Officer” means an employee of the Company or its
subsidiaries who is designated by the Committee to be an “executive officer”
within the meaning of Rule 3b-7 under the Securities Exchange Act of 1934, as
amended.

(xii)    “Severance Months” shall mean: (a) in the case of a Non-Change in
Control Termination (i) 24 months for the CEO (ii) 18 months for all Section 16
Officers (other than the CEO) and (iii) 12 months for all other Eligible
Officers, and (b) in the case of a Change in Control Termination (i) 36 months
for the CEO (ii) 24 months for all Section 16 Officers (other than the CEO) and
(iii) 15 months for all other Eligible Officers.

Section 4. Eligibility For Severance Benefits Under The Policy.

(a)    In order to be eligible to receive any benefits under Sections 5, 6 or 7
of this Policy, the Eligible Officer must, within 21 days (or such longer period
as may be specified by the Company) following the Termination Date, execute a
general waiver and release, and a two year non-compete agreement as required by
the Policy or if requested, in a form acceptable to the Company and the general
waiver and release, and the non-compete agreement, must become effective and
irrevocable in accordance with its terms.

(b)    An Eligible Officer will not receive benefits under this Policy if an
Eligible Officer’s employment with the Company terminates for any reason not
specified in Sections 5, 6 or 7.

(c)    All benefits that an Eligible Officer may be entitled to under this
Policy will terminate immediately if the Eligible Officer violates any
proprietary information, confidentiality, non-compete obligation or other term
of this Policy. Additionally, the Company’s obligation to make any payments or
provide any benefits shall terminate immediately and the Eligible Officer will
repay to the Company any money previously paid pursuant to this Policy, and will
pay for all costs incurred by the Company, including reasonable attorneys’ fees,
in enforcing the terms of this Policy or any agreement entered into pursuant to
this Policy.

 

-3-



--------------------------------------------------------------------------------

(d)    Any benefits under Sections 5, 6 or 7 shall be in addition to the payment
of any accrued and unpaid wages, and accrued and unused Personal Time Off
(“PTO”), due to the Eligible Officer in accordance with applicable law or vested
benefits under other Company plans or policies in accordance with the terms
thereof.

Section 5. Non-Change in Control Severance Benefits.

In the event that an Eligible Officer incurs a Separation from Service by reason
of a Non-Change in Control Termination, in exchange for a general waiver and
release, and a two year non-compete agreement, the Eligible Officer shall be
entitled to, in lieu of any other severance compensation and benefits, the
following payments and benefits (subject to the terms and conditions of this
Policy):

(i)    A cash payment equal to the number of Severance Months converted to years
(e.g., 18 months becomes 1.50 years) multiplied by the sum of the Base Salary
Amount and the Bonus Amount, paid in a lump sum by the 60th day following the
Termination Date.

(ii)     A cash payment equal to the number of Severance Months times the
monthly COBRA premium for group medical coverage for the Eligible Officer and
their eligible dependents, less applicable taxes, paid in a lump sum by the 60th
day following the Termination Date. After the COBRA eligibility period has
expired, the Eligible Officer may elect to remain on or join the SAIC health
care plan in a retiree rate pool until Medicare eligible, at the Eligible
Officer’s expense.

(iii)    Continued vesting of all previously granted equity awards (e.g., NQSOs,
RSUs, PSAs, etc.), per the original award terms but without any minimum holding
period requirements and without any proration of the awards.

(iv)    A cash payment equal to a pro-rata portion of the Eligible Officer’s
annual bonus opportunity for the bonus cycle in which the Eligible Officer’s
Termination Date occurs, to be paid per the Company’s usual payment schedule and
at the percentage payable per the Company’s fiscal year annual bonus financial
performance scores.

(v)    The Company shall offer the Eligible Officer outplacement services
suitable to the Eligible Officer’s position for a period of 12 months and up to
a maximum of $25,000; such payments are exempt from Code section 409A under
Treas. Reg §1.409A-1(b)(9)(v)(A).

Section 6. Change in Control Severance Benefits.

In the event that an Eligible Officer incurs a Separation from Service by reason
of a Change in Control Termination, the Eligible Officer shall be entitled to
the following payments and benefits (subject to the terms and conditions of this
Policy):

(i)    A cash payment equal to the number of Severance Months converted to years
(e.g., 18 months becomes 1.50 years) multiplied by the sum of the Base Salary
Amount and the Bonus Amount, paid in a lump sum by the 60th day following the
Termination Date.

(ii)    A cash payment equal to the number of Severance Months times the monthly
COBRA premium for group medical coverage for the Eligible Officer and their
eligible dependents, less applicable taxes, paid in a lump sum by the 60th day
following the Termination Date. In addition, the Eligible Officer may elect to
remain on or join the successor company’s health care plan until Medicare
eligible, at the Eligible Officer’s expense.

 

-4-



--------------------------------------------------------------------------------

(iii)    Previously granted equity awards (e.g., NQSOs, RSUs, PSAs, etc.) will
be treated in accordance with the Fundamental Transaction definition and other
provisions of the Company’s Amended and Restated 2013 Equity Incentive Plan, as
may be amended from time to time, and in any successor plan.

(iv)    A cash payment equal to a pro-rata portion of the Eligible Officer’s
annual bonus opportunity for the bonus cycle in which the Eligible Officer’s
Termination Date occurs, to be paid at the Eligible Officer’s annual target
bonus opportunity.

(v)    Outplacement services suitable to the Eligible Officer’s position for a
period of 12 months and up to a maximum of $25,000; such payments are exempt
from Code section 409A under Treas. Reg §1.409A-1(b)(9)(v)(A).

Section 7. Retirement Benefits.

In the event that an Eligible Officer Retires from the Company, in exchange for
a general waiver and release, a two year non-compete agreement, and at least six
months advanced written notice of intent to terminate employment with the
Company, the Eligible Officer shall be entitled to the following payments and
benefits (subject to the terms and conditions of this Policy):

(i)     A cash payment equal to the number of Severance Months times the monthly
COBRA premium for group medical coverage for the Eligible Officer and their
eligible dependents, less applicable taxes, paid in a lump sum by the 60th day
following the Termination Date. After the COBRA eligibility period has expired,
the Eligible Officer may elect to remain on or join the SAIC health care plan in
a retiree rate pool until Medicare eligible, at the Eligible Officer’s expense.

(ii)    Continued vesting of all previously granted equity awards (e.g., NQSOs,
RSUs, PSAs, etc.), per the original award terms but without any minimum holding
period requirements and without any proration of the awards.

(iii)    A cash payment equal to a pro-rata portion of the Eligible Officer’s
annual bonus opportunity for the bonus cycle in which the Eligible Officer’s
Termination Date occurs, to be paid per the Company’s usual payment schedule and
at the percentage payable per the Company’s fiscal year annual bonus financial
performance scores.

Section 8. Tax Provisions.

(a)    Withholding Taxes. The Company may withhold from any amounts payable
under this Policy such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(b)    Section 409A.

(i)    This Policy and the payments and benefits hereunder are intended to
qualify for the short-term deferral exception to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and all regulations, rulings and
other guidance issued thereunder, all as amended and in effect from time to time
(“Section 409A”), described in Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent possible, and to the extent they do not so qualify, they are
intended to qualify for the involuntary separation pay plan exception to
Section 409A described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the
maximum extent possible.

 

-5-



--------------------------------------------------------------------------------

(ii)    To the extent Section 409A is applicable to this Policy, this Policy is
intended to comply with Section 409A. Without limiting the generality of the
foregoing, if on the date of termination of employment the Eligible Officer is a
“specified employee” within the meaning of Section 409A as determined in
accordance with the Company’s procedures for making such determination, to the
extent required in order to comply with Section 409A, amounts that would
otherwise be payable under this Policy during the six-month period immediately
following the Termination Date shall instead be paid on the first business day
after the date that is six months following the Termination Date.

(iii)     If a payment hereunder that is subject to execution of the Release
could be made in more than one taxable year, payment shall be made in the later
taxable year.

(iv)    All references herein to “Termination Date,” “Separation from Service”
or “Termination of Employment” shall mean separation from service as an employee
within the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h).

(v)    The Company makes no representation or warranty and shall have no
liability to the Eligible Officer or any other person if any provisions of this
Policy are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

(vi)    Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Policy is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
such Eligible Officer incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

(c)    Section 280G Contingent Cutback. In the event that the severance and
other benefits provided for in this Policy or otherwise payable to an Eligible
Officer (i) constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended and (ii) but for this
provision, would be subject to the excise tax imposed by Section 4999 of the
Code, then such severance and other benefits shall be payable either (i) in full
or (ii) as to such lesser amount that would result in no portion of such
severance and other benefits being subject to the excise tax under Section 4999
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by such Eligible Officer on an after-tax
basis, of the greatest amount of severance benefits under this Policy or
otherwise, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. To the extent any of such
severance benefits are “deferred compensation” within the meaning of
Section 409A of the Code, any reduction shall be made in the following manner:
first a pro rata reduction of (i) cash payments subject to Section 409A of the
Code as deferred compensation and (ii) cash payments not subject to Section 409A
of the Code, and second a pro rata cancellation of (x) equity-based compensation
subject to Section 409A of the Code as deferred compensation and
(y) equity-based compensation not subject to Section 409A of the Code; provided
that reduction in either cash payments

 

-6-



--------------------------------------------------------------------------------

or equity compensation benefits shall be made pro rata between and among
benefits that are subject to Section 409A of the Code and benefits that are
exempt from Section 409A of the Code. Any determination required under this
provision shall be made in writing by the Company’s independent public
accountants or other advisor selected by the Company (the “Accountants”), whose
determination shall be conclusive and binding upon such Eligible Officer and the
Company for all purposes. For purposes of making the calculations required by
this provision, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and such Eligible Officer shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this provision. The Company shall bear all
costs paid to the Accountants in connection with any calculations contemplated
by this provision.

Section 9. Miscellaneous.

(a)    Entire Agreement; No Duplication of Benefits. Any amounts payable
hereunder shall be reduced by any notice under, or payments in lieu of notice
under, the WARN Act (or similar state law). Any amounts payable under this
Policy shall not be duplicative of any other severance benefits, and to the
extent an Eligible Officer has executed an individually negotiated agreement
with the Company relating to severance benefits that is in effect on his or her
Termination Date, no amounts will be due hereunder unless such Eligible Officer
acknowledges and agrees that the severance benefits, if any, provided under this
Policy are in lieu of and not in addition to any severance benefits provided
under the terms of such individually negotiated agreement. For the avoidance of
doubt, nothing herein shall modify, terminate, supersede or replace any
provisions under the Company’s equity incentive plan and individual award
agreements thereunder, except for those provisions relating to continued vesting
or minimum holding periods.

(b)    No Implied Employment Contract. This Policy is not an employment
contract. Nothing in this Policy or any other instrument executed pursuant to
this Policy shall confer upon an Eligible Officer any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate an Eligible Officer’s employment at any time for any reason. The
Company and the Eligible Officer acknowledge that the Eligible Officer’s
employment is and shall continue to be “at-will,” as defined under applicable
law, except to the extent otherwise expressly provided in a written agreement
between the Eligible Officer and the Company.

(c)    Exclusive Discretion. The Committee will have the exclusive discretion
and authority to establish rules, forms, and procedures for the administration
of the Policy and to construe and interpret the Policy and to decide any and all
questions of fact, interpretation, definition, computation or administration
arising in connection with the operation of the Policy, including, but not
limited to, the eligibility to participate in the Policy and the amount of
benefits paid under the Policy, and its rules, interpretations, computations and
any other actions will be binding and conclusive on all persons.

(d)    CEO Authority and Discretion. With respect to a Non-Change in Control
Termination or a Retirement of any Eligible Officer other than the CEO, the CEO
may exercise discretion to deny any or all compensation payments or benefits
under this Policy in the event (i) the Eligible Officer fails to comply with or
agree to the terms of this Policy, (ii) the Eligible Officer fails to agree to
reasonable requests made by the Company (e.g., the Company setting the Eligible
Officer’s Termination Date), or (iii) the CEO determines that compensation
payments or benefits under this Policy are not warranted based on the length or
character of the Eligible Officer’s employment with the Company. The Committee
will have authority and exclusive discretion regarding the application of this
Policy to the CEO.

 

-7-



--------------------------------------------------------------------------------

(e)    Notice. Notices and all other communications contemplated by this Policy
shall be in writing and shall be deemed to have been duly given when personally
delivered upon acknowledgement of receipt, when sent by email or other
electronic transmission, or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of the Eligible
Officer, mailed notices shall be addressed to them at their home address or
email address shown on the Company’s corporate records, unless a different
address is communicated to the Company in writing. In the case of the Company,
mailed notices or notices sent via email shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of the General
Counsel.

(f)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Policy on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Policy.

(g)    Severability. In the event that any one or more of the provisions of this
Policy shall be or become invalid, illegal or unenforceable in any respect or to
any degree, the validity, legality and enforceability of the remaining
provisions of this Policy shall not be affected thereby. The parties intend to
give the terms of this Policy the fullest force and effect so that if any
provision shall be found to be invalid or unenforceable, the court reaching such
conclusion may modify or interpret such provision in a manner that shall carry
out the parties’ intent and shall be valid and enforceable.

(h)    Successors. The Company shall have the right to assign its rights and
obligations under this Policy to an entity that, directly or indirectly,
acquires all or substantially all of the assets of the Company. The rights and
obligations of the Company under this Policy shall inure to the benefit and
shall be binding upon the successors and assigns of the Company. An Eligible
Officer shall not have any right to assign their obligations under this Policy
and shall only be entitled to assign their rights under this Policy upon their
death, solely to the extent permitted by this Policy, or as otherwise agreed to
by the Company.

(i)    Creditor Status of Eligible Officers. In the event that any Eligible
Officer acquires a right to receive payments from the Company under this Policy,
such right shall be no greater than the right of any unsecured general creditor
of the Company.

(j)    Governing Law. This Policy is intended to be governed by and will be
construed in accordance with the laws of the Commonwealth of Virginia.

 

-8-